Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s election without traverse of claims 1-4 and 13-16 in the reply filed on 11/02/2022 is acknowledged. Claims 1-4 and 13-16 are currently under examination and the subject of the present Office Action. Claims 5-12 are withdrawn from consideration without traverse. 
As such, the restriction is made final.

Information Disclosure Statement
The information disclosure statements (IDS) filed on 01/15/2021 and 11/02/2022 has been considered here.

Claim Objections
Claims 1-4 objected to because of the following informalities: 
Claim 1 reads “a grain size of the…” which should read, “wherein the grain size of the degradable microparticle is…”.
Claim 2 reads “wherein a polydispersity index” which should read, “wherein the polydispersity index…”
Claim 3 reads “wherein a shape of…” which should read, “wherein the shape of…”
Claim 4 reads “wherein a structure of…” which should read, “wherein the structure of…”
 Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 3-4 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US PGPUB 2018/0280912 A1 (Lu et al., 2018).

In regards to claims 1 and 3-4, Lu teaches spherical microparticles comprising poly(glycerol sebacate) (see Lu, paragraphs 0008 and 0010). Lu teaches that the microparticles are biodegradable (see Lu, paragraph 0053). The particle size of the microparticles is 50µm to 500 µm (see Lu, paragraph 0063). Lu teaches that the microparticle has a solid structure (see Lu, paragraph 0062), hollow center structure (see Lu, paragraph 0127), and a porous structure (see Lu, paragraph 0040). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2018/0280912 A1 (Lu et al., 2018) in view of US PGPUB 2019/0255180 A1 (Gabriele et al., 2019).

The teachings of Lu have been described supra.
Lu is silent on the polydispersity index and a product comprising the microparticles.
In regards to claims 1-2, Gabriele teaches a microsphere comprising poly(glycerol sebacate) that has an average particle size of less than 1000 micrometers (see Gabriele, paragraph 0039). Gabriele also teaches a method of formulating a composition comprising poly(glycerol sebacate) having a low polydispersity index, such as less than 6.5 (see Gabriele, paragraph 0045). MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
In regards to claims 13-16, Gabriele teaches that the microspheres are used in a cream, ointment, or salve (see Gabriele, paragraphs 0062-0063). Gabriele teaches that the composition is biodegradable (see Gabriele, paragraphs 0059-0060).

In regards to claims 1-4 and 13-16, it would be obvious to one with ordinary skill in the art at the time of the effective filing date to formulate a microparticle comprising poly(glycerol sebacate) as instantly taught using the teachings of Lu and Gabriele as both references teach methods of making and using such microparticles. Further, as the method of Lu is directly mentioned as a method that can be used to create the microspheres of Gabriele (see Gabriele, paragraph 0041), it would be within the purview of one with ordinary skill in the art to be able to combine the teachings of both Lu and Gabriele to formulate a microsphere product that is biodegradable according to the method of making biodegradable microparticles. One with ordinary skill in the art would be motivated to combine the teachings of Lu and Gabriele according to the method of making biodegradable microparticles of Lu to yield predictable results of formulating a biodegradable product with a reasonable expectation of success. One with ordinary skill in the art would be motivated to combine prior art elements according to known methods to yield predictable results.


Conclusion

	No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYAAN A ALAM whose telephone number is (571)270-1213. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611                                                                                                                                                                                                        



/A.A.A./Examiner, Art Unit 1611